Case 3:19-mc-00205-FM Document 21-2 Filed 08/22/19 Page 1 of 7




            EXHIBIT 2
                 Case 3:19-mc-00205-FM Document 21-2 Filed 08/22/19 Page 2 of 7




4.7 Terminal Illness,                                         standards set by the National Commission on
                                                              Correctional Health Care (NCCHC) in its
    Advance Directives                                        provision of medical care to terminally ill
                                                              detainees.
    and Death                                             3. In the event of a detainee’s death, or a detainee
I. Purpose and Scope                                         becomes gravely ill, specified officials as listed
                                                             herein and required by ICE policies and the
This detention standard ensures that each facility’s         detainee’s designated next of kin shall be notified
continuum of health care services addresses terminal         immediately;
illness and advance directives, and provides specific
                                                          4. In the event of a detainee’s death, required
guidance in the event of a detainee’s death.
                                                             notifications shall be made to authorities outside
This detention standard applies to the following             of ICE/ERO (e.g., the local coroner or medical
types of facilities housing ICE/ERO detainees:               examiner), and required procedures shall be
                                                             followed regarding such matters as autopsies,
  •   Service Processing Centers (SPCs);
                                                             death certificates, burials and the disposition of
  •   Contract Detention Facilities (CDFs); and              decedent’s property. Established guidelines and
                                                             applicable laws shall be observed in regard to
  •   State or local government facilities used by
                                                             notification of a detainee death while in custody;
      ERO through Intergovernmental Service
      Agreements (IGSAs) to hold detainees for more       5. The health services administrator (HSA) at the
      than 72 hours.                                         facility where the detainee was housed at the time
                                                             of his/her death shall ensure the decedent’s
Procedures in italics are specifically required for
                                                             medical record is reviewed for completeness and
SPCs, CDFs, and Dedicated IGSA facilities. Non-
                                                             closed out; and
dedicated IGSA facilities must conform to these
procedures or adopt, adapt or establish alternatives,     6. In the event of a detainee death, all property of
provided they meet or exceed the intent represented          the detainee shall be returned within two weeks
by these procedures.                                         to the detainee’s next of kin, unless property of
                                                             the decedent is being held as part of an
Various terms used in this standard may be defined
                                                             investigation into the circumstances of death;
in standard “7.5 Definitions.”
                                                          7. The facility shall provide communication
II. Expected Outcomes                                        assistance to detainees with disabilities and
                                                             detainees who are limited in their English
The expected outcomes of this detention standard
                                                             proficiency (LEP). The facility will provide
are as follows (specific requirements are defined in
                                                             detainees with disabilities with effective
“V. Expected Practices”).
                                                             communication, which may include the
1. The continuum of health care services provided to         provision of auxiliary aids, such as readers,
   detainees shall address terminal illness and              materials in Braille, audio recordings, telephone
   advance directives. Appropriate to the                    handset amplifiers, telephones compatible with
   circumstances, each detainee shall be provided            hearing aids, telecommunications devices for deaf
   with an option to complete an advance medical             persons (TTYs), interpreters, and note-takers, as
   directive;                                                needed. The facility will also provide detainees
2. **The facility shall be in compliance with                who are LEP with language assistance, including



4.7 | Terminal Illness, Advance Directives and          338                                       PBNDS 2011
      Death                                                                             (Revised December 2016)
                 Case 3:19-mc-00205-FM Document 21-2 Filed 08/22/19 Page 3 of 7



   bilingual staff or professional interpretation and        The facility administrator, or designee, shall
   translation services, to provide them with                immediately notify ICE/ERO and IHSC.
   meaningful access to its programs and activities.         A detainee in a community hospital remains
   All written materials provided to detainees shall         detained under ICE/ERO authority, such that
   generally be translated into Spanish. Where               ICE/ERO retains the authority to make
   practicable, provisions for written translation shall     administrative, non-medical decisions affecting the
   be made for other significant segments of the             detainee (visitors, movement, authorization of care
   population with limited English proficiency.              services, etc.). However, upon physical transfer of
                                                             the patient to the community hospital’s care, the
   Oral interpretation or assistance shall be provided
                                                             hospital assumes:
   to any detainee who speaks another language in
   which written material has not been translated or         1. medical decision-making authority consistent
   who is illiterate.                                           with the contract (drug regimen, lab tests, x-rays,
                                                                treatments, etc.); and
III. Standards Affected
                                                             2. authority over the detainee’s treatment, which is
This detention standard replaces “Terminal Illness,             exercised by the hospital’s medical staff once
Advance Directives and Death” dated 12/2/2008.                  IHSC is notified of admission. However, IHSC
                                                                managed care and the facility’s HSA shall follow
IV. References                                                  up on a daily basis to receive information about
National Commission on Correctional Health Care,                major developments.
Standards for Health Care in Jails (2014).                   To that end, the hospital’s internal rules and
ICE/ERO Performance-based National Detention                 procedures concerning seriously ill, injured and
Standards 2011: “4.3 Medical Care.”                          dying patients shall apply to detainees. The Field
                                                             Office Director or designee shall immediately notify
ICE Directive on “Notification and Reporting of              (or make reasonable efforts to notify) the detainee’s
Detainee Deaths,” Directive 7.9-0, October 1, 2009           next-of-kin of the medical condition and status, the
                                                             detainee’s location, and the visiting hours and rules
V. Expected Practices                                        at that location, in a language or manner which they
A. Terminal Illness                                          can understand.

When a detainee’s medical condition becomes life-            ICE/ERO, in conjunction with the medical provider,
threatening, the facility’s clinical medical authority       shall provide family members and any others as
(CMA), or HSA, shall:                                        much opportunity for visitation as possible, in
                                                             keeping with the safety, security and good order of
1. Arrange the transfer of the detainee to an                the facility. Facility staff shall be reminded to observe
   appropriate off-site medical or community facility        and maintain safety and security measures while
   if appropriate and medically necessary; and               finding ways to respectfully accommodate the family
2. Immediately notify the facility administrator             and detainee needs at this sensitive time.
   and/or ICE/ERO Field Office Director both                 B. Living Wills and Advance Directives
   verbally and in writing of the detainee’s
   condition. The memorandum shall describe the              Once a detainee is diagnosed as having a terminal
   detainee’s illness and prognosis.                         illness or remaining life expectancy of less than one
                                                             year, the medical staff shall offer the detainee access



4.7 | Terminal Illness, Advance Directives and             339                                        PBNDS 2011
      Death                                                                                 (Revised December 2016)
                  Case 3:19-mc-00205-FM Document 21-2 Filed 08/22/19 Page 4 of 7



to forms or other related materials on Advance                  1. a DNR written by a staff physician requires the
Directives or Living Wills, including the appropriate              CMA’s approval;
translation services when needed. Likewise, when                2. the policy shall protect basic patient rights and
the detainee is held at an off-site facility, staff at that        otherwise comply with state requirements and
facility may assist the detainee in completing an                  jurisdiction in which the facility is located;
Advance Directive and/or Living Will.
                                                                3. a decision to withhold resuscitative services shall
All facilities shall use the State Advance Directive               be considered only under specified conditions:
form, appropriate to the state in which the facility is
located, for implementing Living Wills and Advance                  a. the detainee is diagnosed as having a terminal
Directives, the guidelines for which include                           illness;
instructions for detainees who wish to:                             b. the detainee has requested and signed the
1. have a living will other than the generic form                      order (if the detainee is unconscious,
   made available by medical staff; or                                 incompetent, or otherwise unable to
                                                                       participate in the decision, staff shall attempt
2. appoint another individual to make advance                          to obtain the written concurrence of an
   decisions for him/her.                                              immediate family member, and the attending
At any time, a detainee may request forms or other                     physician shall document these efforts in the
related materials on Advance Directives or Living                      medical record); and
Wills. These may be prepared by the detainee’s                      c. the decision is consistent with sound medical
attorney at the detainee’s expense.                                    practice, and is not in any way associated with
When the terms of the Advance Directive must be                        assisting suicide, euthanasia or other such
implemented, the medical professional overseeing                       measures to hasten death; and
the detainee’s care shall contact the appropriate               4. the detainee’s medical file shall include
ICE/ERO representative.                                            documentation validating the DNR order:
ICE/ERO may seek judicial or administrative review                  a. a standard stipulation at the front of the in­
of a detainee’s Advance Directive as appropriate.                      patient record, and explicit directions: “do not
C. Do Not Resuscitate (DNR) Orders                                     resuscitate” or “DNR”; and

Each facility holding detainees shall establish written             b. forms and memoranda recording:
policy and procedures governing DNR orders. Local                      1) diagnosis and prognosis;
procedures and guidelines must be in accordance
                                                                       2) express wishes of the detainee (e.g., living
with the laws of the state in which the facility is
                                                                          will, advance directive, or other signed
located.
                                                                          document);
Health care shall continue to be provided consistent
                                                                       3) immediate family’s wishes, if immediate
with the DNR order. If the DNR order is not
                                                                          family has been identified;
physically present or there is any question about the
validity of the document, appropriate resuscitative                    4) consensual decisions and recommendations
aid shall be rendered until the existence of an active,                   of medical professionals, identified by
properly executed DNR is verified.                                        name and title;
Each facility’s DNR policy shall comply with the                       5) mental competency (psychiatric)
following stipulations:                                                   evaluation, if detainee concurred in, but did


4.7 | Terminal Illness, Advance Directives and                340                                        PBNDS 2011
      Death                                                                                    (Revised December 2016)
                 Case 3:19-mc-00205-FM Document 21-2 Filed 08/22/19 Page 5 of 7



         not initiate, the DNR decision; and                 5. IHSC medical staff shall assist in the preliminary
                                                                medical evaluation, contingent on the availability
      6) informed consent evidenced, among other
                                                                of resources; and
         things, by the legibility of the DNR order,
         signed by the ordering physician, and               6. the facility shall coordinate arrangements for the
         CMA; and                                               donation.
5. a detainee with a DNR order may receive all               E. Death of a Detainee in ICE/ERO
   therapeutic efforts short of resuscitation;               Custody
6. the facility shall follow written procedures for
                                                             Each facility shall have written policy and procedures
   notifying attending medical staff of the DNR
                                                             to be followed to notify ICE/ERO officials, next-of­
   order; and
                                                             kin and consulate officials of a detainee’s death, in
7. as soon as practicable, the CD or HSA shall notify        accordance with ICE Directive on Notification and
   the IHSC medical director and the respective ICE          Reporting of Detainee Deaths, Directive 7.9-0,
   Office of Chief Counsel of the basic circumstances        October 1, 2009.
   of any detainee for whom a DNR order has been
   filed in the medical record.
                                                             F. Disposition of Property
                                                             Facilities shall turn over the property of the decedent
D. Organ Donation by Detainees
                                                             to ICE/ERO within one week for processing and
If a detainee wants to donate an organ:                      disposition. Unless property of a decedent is being
1. the organ recipient must be a member of the               held as part of an investigation into the
   donor’s immediate family;                                 circumstances of death, that property should be
                                                             returned to the decedent’s next of kin, if known,
2. the detainee may not donate blood or blood                within two weeks.
   products;
                                                             G. Disposition of Remains
3. all costs associated with the organ donation (e.g.,
   hospitalization, fees) shall be at the expense of the     Within seven calendar days of the date of
   detainee, involving no Government funds;                  notification, either in writing or in person, the
                                                             family shall have the opportunity to claim the
4. the detainee shall sign a statement that documents
                                                             remains. If the family chooses to claim the body, the
   his/her:
                                                             family shall assume responsibility for making the
   a. decision to donate the organ to the specified          necessary arrangements and paying all associated
      family member;                                         costs (e.g., transportation of body, burial).
   b. understanding and acceptance of the risks              If the family wishes to claim the remains, but cannot
      associated with the operation;                         afford the transportation costs, ICE/ERO may assist
   c. that the decision was undertaken of his/her            the family by transporting the remains to a location
      own free will and without coercion or duress;          in the United States. As a rule, the family alone is
      and                                                    responsible for researching and complying with
                                                             airline rules and federal regulations on transporting
   d. understanding that the Government shall not            the body; however, ICE/ERO may coordinate the
      be held responsible for any resulting medical          logistical details involved in returning the remains.
      complications or financial obligations
      incurred;                                              If family members cannot be located or decline orally



4.7 | Terminal Illness, Advance Directives and             341                                       PBNDS 2011
      Death                                                                                (Revised December 2016)
                 Case 3:19-mc-00205-FM Document 21-2 Filed 08/22/19 Page 6 of 7



or in writing to claim the remains, ICE/ERO shall              respective ICE Office of Chief Counsel shall be
notify the consulate, in writing, after which the              consulted; and
consulate shall have seven calendar days to claim the      3. a copy of the written procedures shall be
remains and be responsible for making the necessary           forwarded to the ICE Office of Chief Counsel.
arrangements and paying all costs incurred (e.g.,
moving the body, burial).                                  The written procedures shall address, at a minimum,
                                                           the following;
If neither the family nor the consulate claims the
remains, ICE/ERO shall schedule an indigent’s              1. contacting the local coroner or medical examiner,
burial, consistent with local procedures. However, if         in accordance with established guidelines and
the detainee’s record indicates U.S. military service,        applicable laws;
before proceeding with the indigent burial                 2. scheduling the autopsy;
arrangements, ICE/ERO shall contact the Department
                                                           3. identifying the person who shall perform the
of Veterans Affairs to determine whether the
decedent is eligible for burial benefits.                     autopsy;

The Chaplain may advise the facility administrator         4. obtaining the official death certificate; and
and others involved about religious considerations         5. transporting the body to the coroner or medical
that could influence the decision about the                   examiner’s office.
disposition of remains.                                        a. Who May Order an Autopsy
Under no circumstances shall ICE/ERO authorize                    The FBI, local coroner, medical examiner, ICE
cremation or donation of the remains for medical                  personnel or clinical medical/administrative
research.                                                         health authority may order an autopsy and
                                                                  related scientific or medical tests to be
H. Death Certificate
                                                                  performed in a homicide, suicide, fatal
The facility administrator shall specify policy and               accident or other detainee’s death, in
procedures regarding responsibility for proper                    accordance with established guidelines and
distribution of the death certificate, as follows:                applicable laws.
1. send the original to the person who claimed the                The FBI, local coroner, medical examiner, ICE
   body, with a certified copy in the A-file on the               personnel or clinical medical/administrative
   decedent; or                                                   health authority may order an autopsy or post­
                                                                  mortem operation for other cases, with the
2. if the decedent received an indigent’s burial,
                                                                  written consent of a person authorized under
   place the original death certificate in the A-file.
                                                                  state law to give such consent (e.g., the local
I. Autopsies                                                      coroner or medical examiner, or next-of-kin),
                                                                  or authorize a tissue transfer authorized in
Each facility shall have written policy and procedures
                                                                  advance by the decedent.
to implement the provisions detailed below in this
section.                                                       b. Making Arrangements for an Autopsy
                                                                  Medical staff shall arrange for the approved
1. the facility chaplain shall be involved in
                                                                  autopsy to be performed by the local coroner
   formulation of the facility’s procedures;
                                                                  or medical examiner, in accordance with
2. because state laws vary greatly, including when to             established guidelines and applicable laws:
   contact the coroner or medical examiner, the



4.7 | Terminal Illness, Advance Directives and           342                                        PBNDS 2011
      Death                                                                               (Revised December 2016)
                Case 3:19-mc-00205-FM Document 21-2 Filed 08/22/19 Page 7 of 7



     1) while a decision on an autopsy is pending,
        no action shall be taken that shall affect the
        validity of the autopsy results; and
     2) local law may also require an autopsy for
        death occurring when the decedent was
        otherwise unattended by a physician.
     3) Religious Considerations
        It is critical that the Field Office Director, or
        designee, verify the detainee’s religious
        preference prior to final authorizations for
        autopsies or embalming, and accommodate
        religious-specific requirements.




4.7 | Terminal Illness, Advance Directives and              343                  PBNDS 2011
      Death                                                             (Revised December 2016)
